         Case 1:20-cv-09126-LAK Document 1 Filed 10/30/20 Page 1 of 3




James L. Bromley
William B. Monahan
Virginia R. Hildreth
James C. Manning
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588


                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF NEW YORK

------------------------------------X
In the matter of:                                   :
                                                    : Chapter 11
NIU Holdings LLC,                                   :
                                                    : Case No. 15-10155 (SCC)
                          Reorganized Debtor.       :
                                                    :
------------------------------------X
NIU Holdings LLC,                                   :
                                                    :
                          Plaintiff / Counterclaim :
                          Defendant,                :
                                                    :
                   v.                               :
                                                    :
AT&T Mobility Holdings, B.V.; New Cingular          :
Wireless Services, Inc.; Nextel International       :
(Uruguay) LLC; and Comunicaciones Nextel de         :
México S.A. de C.V.,                                : Adv. Proc. No. 19-01099
                                                    :
                          Defendants /
                                                    :
                          Counterclaim Plaintiffs /
                                                    :
                          Third-Party Plaintiffs,
                                                    :
                                                    :
                   v.
                                                    :
NII Holdings, Inc.,                                 :
                                                    :
                          Third-Party Defendant. :
                                                    :
------------------------------------X
          Case 1:20-cv-09126-LAK Document 1 Filed 10/30/20 Page 2 of 3




                                     NOTICE OF APPEAL

               PLEASE TAKE NOTICE that AT&T Mobility Holdings B.V., New Cingular

Wireless Services, Inc., Nextel International, and Comunicaciones Nextel de México, S.A. de

C.V. (collectively, “AT&T”) hereby appeal to the United States District Court for the Southern

District of New York from the Memorandum Decision Granting Motion of NIU Holdings LLC

and NII Holdings, Inc. for Summary Judgment of the United States Bankruptcy Court for the

Southern District of New York (Chapman, J.), entered October 14, 2020 (ECF No. 42)

(the “Decision,” attached hereto as Exhibit A).1 The Decision: (1) granted the motion of

Plaintiff / Counterclaim Defendant NIU Holdings LLC and Third-Party Defendant NII Holdings,

Inc. for summary judgment; and (2) dismissed AT&T’s counterclaims and third-party claims.

               PLEASE TAKE FURTHER NOTICE that the names of all parties to the Decision

appealed from and the names, addresses, and telephone numbers of their respective attorneys are

as follows:

APPELLANTS:

AT&T Mobility Holdings B.V.,                             James L. Bromley
New Cingular Wireless Services, Inc.,                    William B. Monahan
Nextel International, and                                Virginia R. Hildreth
Comunicaciones Nextel de México, S.A. de C.V.            James C. Manning
                                                         SULLIVAN & CROMWELL LLP
                                                         125 Broad Street
                                                         New York, New York 10004
                                                         Telephone: (212) 558-4000
                                                         Facsimile: (212) 558-3588



1
        The Decision directed the parties to submit an order consistent with the Decision.
(Decision at 32.) As of the filing of this Notice of Appeal, the parties are engaged in
constructive dialogue regarding a proposed order and received an extension of their time to
submit such an order. (ECF Nos. 43, 45.) Accordingly, this appeal is taken from the Decision
now, out of an abundance of caution. To the extent this Notice of Appeal has been filed before
the entry of the order or judgment being appealed, it should be treated as filed “on the date of and
after the entry” of the order or judgment. See Fed. R. Bankr. P. 8002(a)(2).


                                                -2-
         Case 1:20-cv-09126-LAK Document 1 Filed 10/30/20 Page 3 of 3




APPELLEES:

NIU Holdings LLC                             Jane Rue Wittstein
NII Holdings, Inc.                           Thomas E. Lynch
                                             Andrew M. Butler
                                             JONES DAY
                                             250 Vesey St.
                                             New York, NY 10281
                                             Tel: (212) 326-3939
                                             Fax: (212) 755-7306



Dated:   October 28, 2020             Respectfully submitted,
         New York, New York
                                        /s/ James L. Bromley
                                      James L. Bromley
                                      William B. Monahan
                                      Virginia R. Hildreth
                                      James C. Manning
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      Tel: (212) 558-4000
                                      Fax: (212) 558-3588
                                      bromleyj@sullcrom.com
                                      monahanw@sullcrom.com
                                      hildrethv@sullcrom.com
                                      manningj@sullcrom.com

                                      Attorneys for Defendants-Appellants AT&T
                                      Mobility Holdings B.V., New Cingular
                                      Wireless Services, Inc., Nextel International
                                      (Uruguay), LLC, and Comunicaciones Nextel
                                      de México, S.A. de C.V.




                                     -3-
